In this case the petitioner, who is plaintiff in error named in the case of Lyll McLeod v. State, sued out a writ of habeas corpus in which he presented for adjudication the same two questions as questions One and Two presented and discussed in the case of Lyll McLeod v. State, supra.
We determined those questions adversely to the petitioner. *Page 35 
Therefore, the writ should be quashed and petitioner remanded to the custody of the respondent.
So ordered.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.